     Case 2:19-cv-01241-KJM-KJN Document 46 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MIGUEL ENRIQUE DIAZ,                          No. 2:19-cv-1241 KJM KJN P
12                       Plaintiff,
13            v.                                       FINDINGS & RECOMMENDATIONS
14       ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17           By order filed November 30, 2020, plaintiff was granted one final extension of time to file

18   an amended complaint that complied with the June 11, 2020 order. The undersigned noted that

19   plaintiff has had over five months to draft his amended complaint, and no further extensions of

20   time would be granted. (ECF No. 42 at 2, 3.) Thirty days from November 30, 2020, have now

21   passed, and plaintiff has not filed a complete amended complaint that complies with the June 11,

22   2020 order.1

23           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

25

26
     1
       On December 7, 2020, the undersigned addressed plaintiff’s unsigned and incomplete amended
     complaint, which was apparently submitted to prison officials for mailing on November 19, 2020
27   (ECF No. 44 at 1), prior to the issuance of the court’s order granting plaintiff an extension of
     time. (ECF No. 45.) Because plaintiff had already been granted an extension of time, his request
28   for extension was denied as moot. (Id.)
                                                        1
     Case 2:19-cv-01241-KJM-KJN Document 46 Filed 01/22/21 Page 2 of 2


 1              These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 6   failure to file objections within the specified time may waive the right to appeal the District

 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: January 22, 2021

 9

10

11   /diaz1241.fta

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
